Order modified by striking out the provision for an inspection of the books and papers of the defendant and by providing that books, papers and records relevant or material to the matters alleged in the complaint and connected with plaintiff’s transaction with Hamilton B. Wills be produced upon the examination of William M. Knowlton in aid of his memory only, and as so modified the order is affirmed, without costs of this appeal to either party. Held, that the moving papers do not state facts sufficient to justify the order for an inspection of the books and papers of the defendant, but are sufficient to justify the order for an examination of the defendant and its manager, William M. Knowlton. All concur.